t c memo united_states tax_court tyrone morgan cherry petitioner v commissioner of internal revenue respondent docket no filed date tyrone morgan cherry pro_se nancy l karsh and michael s kramarz for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined deficiencies in petitioner's federal_income_tax additions to tax and accuracy-related_penalties as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the issues for decision are whether petitioner underreported his income is liable for additions to tax for failure to timely file and is liable for the accuracy-related_penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar background findings_of_fact petitioner resided in florida at the time he filed the petition he is a cash_method taxpayer who makes his return on the basis of a calendar_year 1the deficiencies also reflect computational adjustments based on the phaseout_of_itemized_deductions under sec_68 for and and the phaseout of the personal_exemption under sec_151 for all of which derive from the principal adjustments and are not in dispute we expect these computational adjustments to be revised in the rule computation in accordance with this report designer gallery is a furniture store in wellington florida during the years in issue petitioner was employed there as a sales manager his duties included selling furniture receiving payments therefor and installing furniture purchased in the store in customers' homes during the years in issue petitioner was married to melina kampanarou cherry ms cherry was unemployed during and was self-employed as a personal trainer during and ms cherry never worked for designer gallery or any other furniture store on date petitioner was arrested and charged with grand theft and the fraudulent use of other person's personal identification credit card information he pleaded guilty to those charges and was incarcerated from date to mid-date petitioner's gain from his credit-card-related criminal activity was dollar_figure as part of the plea agreement petitioner was ordered to make restitution payments in that amount petitioner did not make any restitution payments in petitioner's returns petitioner obtained extensions of time to file his and federal_income_tax returns until date and respectively the internal_revenue_service irs received those returns on date on each return petitioner elected the filing_status married_filing_separately irs investigation stanley lottman is a revenue_agent employed by respondent in date after he read a newspaper account of petitioner's arrest for theft he began an investigation of petitioner's federal_income_tax compliance he looked first at petitioner's filing history and discovered that petitioner had not filed a federal_income_tax return for he then contacted the palm beach sheriff's office which provided him with a copy of petitioner's arrest report and with bank records that the office had obtained during its investigation of petitioner the arrest report showed thefts of items worth approximately dollar_figure working with the bank records that he had obtained mr lottman identified three bank accounts that he believed were associated with petitioner a personal checking account at wachovia bank account number ending in personal account a joint checking account of petitioner and ms cherry's at washington mutual bank account number ending in joint account and a business checking account opened by ms cherry at wachovia bank in the name the design gallery account number ending in design gallery account mr lottman obtained additional information from the banks with respect to those accounts design gallery account the design gallery account was opened in date by ms cherry who signed the account application as president of the design gallery she opened the account at the direction of petitioner who had explained to her that he was partnering with the owner of designer gallery they were doing some extra business and it would be good for her have a business account in her name in order to build up her credit history between date and date petitioner or on three occasions ms cherry on his behalf deposited checks into the design gallery account petitioner obtained all of those checks from customers of designer gallery who had given him the checks in payment for furniture or other items purchased from the store wachovia bank issued a debit card associated with the design gallery account design gallery debit card petitioner had sole possession of the card and he regularly used it to make purchases for himself in date after petitioner was arrested ms cherry closed the design gallery account she did so at petitioner's direction and also at his direction she used the funds withdrawn from the closed account to pay petitioner's criminal attorney their home mortgage and other expenses respondent's adjustments mr lottman continued his investigation of petitioner until and after date when the irs received and filed petitioner's returns in part on the basis of his examination of bank records for the personal joint and design gallery accounts mr lottman concluded that petitioner had on those returns underreported his income he believed petitioner to have sufficient dominion and control_over the design gallery account that he should be considered its owner he believed that the funds deposited to the account represented petitioner's unreported income to determine the amounts of income that petitioner had each year deposited into those accounts and not reported he employed a bank_deposits analysis pursuant to which he identified the year's total deposits into each account determined which of those deposits were taxable and which were not eg transfers between accounts of amounts already taken into account subtracted from the year's total taxable deposits the gross_income petitioner reported on that year's return and concluded that the difference was unreported gross_income he further determined that for petitioner had failed to report the dollar_figure that for that year petitioner had obtained from his credit-card-related criminal activity following a review of mr lottman's adjustments to petitioner's income by respondent's appeals_office respondent issued the notice which among other things increased petitioner's income by dollar_figure dollar_figure and dollar_figure for and respectively opinion i unreported income petitioner gained dollar_figure in from his credit-card-related criminal activity that he did not report on his return petitioner concedes that the dollar_figure constitutes gross_income and we agree see eg 3_f3d_625 2d cir gross_income from theft from employer of off-track betting tickets aff'g tcmemo_1992_478 sec_61 since petitioner did not report the dollar_figure on his return respondent was correct in increasing petitioner's gross_income by that amount petitioner claims that he made restitution in that amount in whether he did or did not he has failed to show that he is entitled to a deduction for any such payment for see 98_tc_165 mannette v 2respondent has made certain concessions with respect to the amount of petitioner's unreported income which the parties can take into account in the computation to be made pursuant to rule commissioner 69_tc_990 embezzlers generally prohibited from carrying back losses arising from repayment of embezzled funds petitioner does not disagree with certain aspects of respondent's bank_deposits analysis he does not disagree with respondent's determinations of the amounts of the deposits to the personal joint and design gallery accounts he argues however that he did not open control or have access to or dominion over the design gallery account and that he did not fail to report any income for any of the years in issue because he did not receive income from the design gallery account he also objects to respondent's classification of three cash deposits dollar_figure dollar_figure and dollar_figure into the joint account as taxable deposits he claims the three deposits were nontaxable loans petitioner was not a credible witness ms cherry was on the basis of her testimony we have found that she opened the design gallery account at his direction that he regularly deposited checks into the account that he obtained those checks from designer gallery's customers that he had sole possession of the design gallery credit card which he regularly used to make purchases for himself and that on liquidation of the account ms cherry used the proceeds in part to pay his criminal defense expenses and their joint expenses we believe that petitioner used the money in the design gallery account for personal purposes and by doing so demonstrated his dominion and control_over the account for tax purposes therefore he must be considered owner of the account as we put it in tandon v commissioner tcmemo_1998_66 aff'd without published opinion 210_f3d_372 6th cir unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds see 348_us_426 226_f2d_331 6th cir see also manzoli v commissioner tcmemo_1988_299 affd 904_f2d_101 1st cir the use of money for personal purposes is an indication of dominion and control woods v commissioner tcmemo_1989_611 affd without published opinion 929_f2d_702 6th cir while unexplained bank_deposits are ordinarily sufficient evidence of unreported income 87_tc_74 a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income here we have evidence that the design gallery account served as the depository of funds that it appears petitioner embezzled from his employer designer gallery embezzled funds constitute gross_income see 366_us_213 petitioner's only defense to respondent's bank_deposits analysis imputing to him unreported income from the design gallery account is that the design gallery account was not his ie he had nothing to do with it petitioner's statement is not credible and not believing him we find that respondent's bank_deposits analysis establishes petitioner's gross_income from unexplained deposits into the design gallery account with respect to respondent's classifying three cash deposits to the joint account as taxable deposits petitioner does not contest his receipt of those amounts claiming only that the amounts deposited were nontaxable proceeds of loans petitioner bears the burden of proving that respondent's determinations of income using the bank_deposits method are erroneous see 102_tc_632 mistlebauer v commissioner tcmemo_2012_186 wl at petitioner may satisfy that burden by establishing that the deposits that remain at issue are derived from a nontaxable source see 70_tc_1057 we reiterate that in general we did not find petitioner credible he produced no documents substantiating his claim that the deposits were the proceeds of loans nor did he present testimony from the family or friends from whom the alleged loans originated petitioner claims in his brief that he provided sworn affidavits to the irs auditing agent in and again during trial but the record contains no such affidavits petitioner has failed to carry his burden of proving that the deposits at issue were from nontaxable sources and we sustain respondent's classification of those deposits into the joint account as taxable deposits we thus sustain respondent's adjustments increasing petitioner's gross_income for each of the years in issue ii sec_6651 additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id the commissioner bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax sec_7491 his burden is to show that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 if he carries that burden the taxpayer must come forward with evidence sufficient to persuade us that imposition of the penalty or addition_to_tax is incorrect eg because of the existence of reasonable_cause and the absence of willful neglect see id pincite after extensions petitioner's federal_income_tax returns for and were due by date and respectively the parties stipulated that respondent received petitioner's returns for all three years on date thus there is sufficient evidence to find and we do find that it was appropriate for respondent to impose on petitioner a sec_6651 addition_to_tax for untimely filing for each year to avoid the addition_to_tax petitioner must come forward with evidence of reasonable_cause and the absence of willful neglect see higbee v commissioner t c pincite petitioner contends that he should not be liable for the additions to tax because he had an unavoidable absence because of his incarceration the mere fact that petitioner was incarcerated at the time his return was due does not constitute reasonable_cause for his failure to timely file see eg 121_tc_308 nor is the unavailability of records generally reasonable_cause for failure_to_file a timely return e g thrower v commissioner tcmemo_2003_139 wl at petitioner's incarceration began on date petitioner was not incarcerated until after the extended due_date for his return for all years moreover petitioner has failed to show that his untimely filing was due to reasonable_cause and the absence of willful neglect we sustain respondent's determination of additions to tax under sec_6651 for all years iii sec_6662 penalty sec_6662 and b provides for an accuracy-related_penalty penalty of of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations negligence has been defined as a lack of due care or failure to do what a reasonably prudent person would do under like circumstances e g 98_tc_695 it also includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs sec_6664 provides that the penalty shall not be imposed with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to that portion sec_1_6664-4 income_tax regs provides the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer respondent bears the burden of production with respect to the penalty see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer good v commissioner tcmemo_2008_245 wl at once that burden is met petitioner bears the burden of proving that he is entitled to relief under sec_6664 see higbee v commissioner t c pincite by demonstrating petitioner's failure to report as income the funds in the design gallery account and the stolen merchandise respondent has met his burden of production to avoid the penalty petitioner must come forward with evidence that he acted with reasonable_cause and in good_faith petitioner asserts that he did not understate his income because the money in the design gallery account and the alleged loans were not income for the reasons discussed supra petitioner's argument fails petitioner further argues that he acted with reasonable_cause and in good_faith but was simply unaware that stolen merchandise constitutes income petitioner fails to show however that he made any effort to comply with the internal revenue laws or to assess his proper tax_liability with respect to that item see sec_1_6664-4 income_tax regs petitioner has failed to carry his burden of showing that he is entitled to relief under sec_6664 therefore we sustain respondent's imposition of sec_6662 penalties for all years iv conclusion petitioner is liable for the deficiencies additions to tax and penalties as determined herein decision will be entered under rule
